Citation Nr: 1456376	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  10-25 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased compensable disability rating for left ear hearing loss.

2. Entitlement to an initial compensable disability rating for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1986 to June2006.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified during an August 2013 hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is included in the claims file.

In August 2014 the Board remanded this claim for further development.  It has since been returned to the Board for further appellate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its August 2014 remand, the Board ordered that the Veteran's VA treatment records from December 2009 be obtained.  Those records were obtained; however, they indicate the existence of audiogram results that have not been associated with the Veteran's claims file.

Specifically, a December 16, 2013 VA audiology consultation note states that the Veteran was seen for an audiological evaluation, the results of which are available in CPRS, using the "Audiogram Display" menu.  The Board finds that those results must be accessed and associated with the Veteran's claims file.  The note also indicates that the Veteran should be scheduled for a follow-up audiogram.  If such an audiogram was conducted other than the Veteran's September 2014 VA examination, those results should also be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c) (West 2014).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. Obtain the results of the December 2013 VA audiogram, and any subsequently performed audiograms, and associate with the claims file.

2. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




